 

Exhibit 10.1



SUBLEASE

 

THIS SUBLEASE ("Sublease"), dated for reference purposes only, May 3, 2017, is
made by and between STANDISH MANAGEMENT, LLC, a Delaware limited liability
company ("Sublessor"), and OPIANT PHARMACEUTICALS, INC. ("Sublessee"), and
replaces and supersedes any previous sublease agreements between Sublessor and
Sublessee.

 

RECITALS

 

A. Douglas Emmett 2013, LLC and Sublessor entered into a written lease (the
"Master Lease") dated June 24, 2016, as amended from time to time, regarding
certain premises (the “Premises”) located at 201 Santa Monica Boulevard, Santa
Monica, CA 90401 (the “Building”).

 

B. The parties have agreed to sublet a portion of the Premises identified on
Exhibit A attached hereto (the “Subleased Premises”) on the terms and conditions
hereinafter set forth in this Sublease.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. Subleased Premises.

 

1.1 Subleased Premises. Sublessor hereby subleases to Sublessee and Sublessee
hereby subleases from Sublessor for the Term (as defined in Section 2 below) the
Subleased Premises. Sublessee acknowledges and agrees that it is subleasing the
Subleased Premises on an "AS IS" basis, provided the Subleased Premises are
delivered in broom clean condition and otherwise in their condition existing on
the date of this Sublease, with base building systems and mechanical equipment
(plumbing, electrical and HVAC) serving the Subleased Premises in good operating
condition and repair and suitable for office use.

 

1.2 Use of Kitchen and Conference Rooms. In addition to possession of the
Subleased Premises, Sublessee shall be allowed to use the common areas, kitchen
and, upon reasonable notice for each use, the conference rooms, without
additional charge.

 

1.3 Access. The Sublessee shall have access to the Subleased Premises
twenty-four hours a day, seven days a week, 365 days a year. Sublessor shall
provide Sublessee with access cards, in an amount reasonably requested by
Sublessee, for electronic access to the Subleased Premises.

 

2. Term. The term ("Term") of this Sublease shall commence on September 1, 2017
and shall end on August 31, 2018 (the “Expiration Date"), unless sooner
terminated upon termination of the Master Lease or pursuant to any provisions
hereof. At the Expiration Date, this Sublease shall become month-to-month and
may be terminated by either party as set forth in this Sublease.

 



1 

 

 

3. Use. The Subleased Premises shall be used and occupied only for general
office purposes that are consistent with the business of Sublessor and for no
other purpose.

 

4. Rent.

 

4.1 Rent. Sublessee shall pay to Sublessor as rent ("Rent") for the Subleased
Premises, in advance, on the first day of each calendar month of the Term of
this Sublease, the sum of $9,000. If the Term commences on a day other than the
first day of a calendar month or ends on a day other than the last day of a
calendar month, Rent for the first and/or last fractional month of the Term
shall be prorated on the basis of a thirty (30) day month and the actual number
of days elapsed.

 

4.2 Payment of Rent. Rent shall be paid to Sublessor in lawful money of the
United States of America, at Sublessor's address for notices hereunder or to
such other person or at such other place as Sublessor may from time to time
designate in writing.

 

4.3 Abatement. If the Building or the Subleased Premises, or any part thereof,
is damaged by fire or other casualty, then during the period the Subleased
Premises are rendered unusable by such damage, Sublessee shall be entitled to a
reduction in Rent in the proportion that the area of the Subleased Premises
rendered unusable by such damage bears to the total area of the Subleased
Premises.

 

5. Expenses; Internet Service.

 

5.1 Building Pass-Through Expenses. In addition to the payment of Rent,
Sublessee shall pay its pro rata share (which is 16 %) of the Operating Expenses
and Property Taxes incurred during the term of this Sublease, as Operating
Expenses and Property Taxes are defined in the Master Lease.

 

5.2 Internet Access. Sublessor agrees to provide Sublessee with internet access
on an “as is, where is” basis. Sublessor does not make any representation,
warranty or guaranty of any kind regarding the quality, consistency or
performance of the internet technology system. Sublessor is not responsible or
liable in any way for any internet outages or other disruptions in internet
services. Sublessor is not obligated in any way to provide telephone or
information technology services of any kind to Sublessee. In the event that
Sublessor does provide any information technology services to Sublessee, then
Sublessee will pay for all such services at the prices specified by Sublessor.

 

6. Alterations; Liens.

 

6.1 Prior Approval. Sublessee shall not make any alterations to the Subleased
Premises without the prior written consent of Sublessor. Sublessor's consent to
any proposed alterations shall in each instance be deemed to be conditioned upon
Sublessor obtaining the consent of Master Lessor to such alterations (if such
consent is required under the Master Lease). If Sublessor shall obtain the
consent of Master Lessor, Sublessee shall comply with all the provisions of the
Master Lease relating to alterations.

 

6.2 Liens. Sublessee shall keep the Subleased Premises and the Building free
from any liens arising out of any work performed, materials furnished or
obligations incurred by or for the benefit of Sublessee.

 



2 

 

 

7. Options to Terminate.

 

7.1 Sublessee Option to Terminate. Sublessee shall have the option to terminate
this Sublease at any time after the first 12 month Term upon at least ninety
(90) days' prior written notice to Sublessor. If Sublessee exercises such
option, Sublessee shall vacate the Subleased Premises on or before the early
termination date specified in Sublessee's notice, and the parties shall have no
further obligations to each other under this Sublease from and after said date.

 

7.2 Sublessor Option to Terminate. Sublessor shall have the option to terminate
this Sublease after the first 12 month Term upon at least ninety (90) days'
prior written notice to Sublessee. If Sublessor exercises such option, Sublessee
shall vacate the Subleased Premises on or before the early termination date
specified in Sublessor's notice, and the parties shall have no further
obligations to each other under this Sublease from and after said date.

 

8. Condition of Subleased Premises at End of Term. Upon the expiration or
earlier termination of this Sublease, Sublessee shall remove its personal
property and surrender the Subleased Premises to Sublessor in broom clean
condition and in as good order, repair and condition as on the Commencement
Date, ordinary wear and damage and damage by fire and the elements excepted.

 

9. Master Lease. This Sublease is and shall at all times be subject and
subordinate to the Master Lease. Sublessee acknowledges and agrees that
Sublessor shall have the right at any time and from time to time to amend the
Master Lease without the consent of Sublessee, provided that such amendments
shall not materially adversely affect Sublessee's rights hereunder. Upon
Sublessee’s request, Sublessor shall enforce the obligations of the landlord
under the Master Lease by or on behalf of the Sublessee.

 

10. Event of Default; Remedies.

 

10.1 Event of Default. The occurrence of one or more of the following events
shall constitute an "Event of Default" under this Sublease: (a) the failure by
Sublessee to pay any Rent or other sum when due hereunder, which failure
continues for ten (10) days after notice by Sublessor that such Rent or other
sum was not received on the due date; or (b) any failure by Sublessee to perform
any of the other provisions of this Sublease to be observed or performed by
Sublessee where such failure continues for thirty (30) days after notice by
Sublessor, provided that if the nature of the failure is such that it cannot be
reasonably cured within such thirty (30) day period, so long as Sublessee has
commenced efforts to cure within such thirty (30) day period and is diligently
prosecuting such efforts, Sublessee shall have such additional time as is
reasonably required to cure the failure.

 

10.2 Remedies. Upon the occurrence of an Event of Default, Sublessor shall have
the right, by written notice to Sublessee, to terminate this Sublease. If
Sublessee's rights under this Sublease are terminated, Sublessor may, after
complying with applicable laws, take possession of the Subleased Premises. Upon
any such action by Sublessor, Sublessee shall remain liable for Rent and payment
for services accrued prior to such termination.

 



3 

 

 

11. Notices. All notices, demands, consents, approvals and other communications
that may or are required to be given by either Sublessor or Sublessee to the
other under this Sublease will be given in writing, addressed to Sublessor or
Sublessee with copies as directed at their respective addresses as indicated
below, or at such other place as Sublessor or Sublessee may from time to time
designate in writing, and (a) personally delivered, (b) deposited with a
commercially recognized national courier service, or (c) sent by registered or
certified mail, postage prepaid. All notices hereunder will be deemed given upon
receipt, if personally delivered, or upon the date shown for delivery or
attempted delivery if sent by national courier service or registered or
certified mail. Notices shall be addressed as set forth below, but each party
can change its address by written notice to the other in accordance with this
Section 11.

 

The address for Sublessor is:

 

Standish Management, LLC

750 Battery Street, 7th Floor

San Francisco, CA 94111

Attention: Rowena Baginski

 

The address for Sublessee is:

Opiant Pharmaceuticals, Inc

201 Santa Monica Blvd, Suite 500

Santa Monica, CA 90401

 

12. Miscellaneous.

 

12.1 Mediation and Arbitration. In the event a dispute shall arise between the
parties to this agreement, the parties agree to participate in at least eight
(8) hours of mediation in accordance with the mediation procedures of Judicial
Arbitration and Mediation Services, Inc. (“JAMS). The mediation shall be
administered by JAMS before a mediator in Los Angeles, California under the then
applicable JAMS rules. In the event that the parties cannot reach a mutual
understanding through mediation, or should either party fail to comply with the
mediation agreement, Sublessor and Sublessee waive the right to resolve any such
dispute through a trial by jury. Any controversy or claim arising out of or
relating to this agreement, that cannot be resolved under mediation, shall be
settled by binding arbitration in accordance with the commercial rules then
obtaining of JAMS, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof.

 

In addition, the party which prevails in such dispute shall be entitled to its
reasonable attorneys' fees and expenses related to such action, in addition to
all other recovery or relief. A party shall be deemed to have prevailed in any
such action (without limiting the generality of the foregoing) if such action is
dismissed upon the payment by the other party of the sums allegedly due or the
performance of obligations allegedly not complied with, or if such party obtains
substantially the relief sought by it in the action, irrespective of whether
such action is prosecuted to judgment. Attorneys' fees shall include, without
limitation, fees incurred in discovery, contempt proceedings, and bankruptcy
litigation. The non-prevailing party shall also pay the attorneys' fees and
costs incurred by the prevailing party in any post-judgment proceedings to
collect and enforce the judgment. The covenant in the preceding sentence is
separate and several and shall survive

 



4 

 

 

12.2 Successors. The terms, covenants and conditions of this Sublease shall be
binding upon and inure to the benefit of Sublessor and Sublessee and their
respective successors, and except as otherwise provided, their assigns.

 

12.3 Governing Law. This Sublease shall be interpreted and enforced in
accordance with California law.

 

12.4 Construction. This Sublease is the result of negotiations between the
parties and shall be construed in an even and fair manner, regardless of the
party who drafted this Sublease or any provision hereof. The headings or
captions of sections in this Sublease are for convenience and reference only,
and in no way define, limit, or describe the scope or intent of this Sublease or
the provisions of such Sections. The term "including" shall mean "including, but
not limited to."

 

12.5 Entire Agreement. There are no oral agreements between Sublessor and
Sublessee affecting this Sublease, and this Sublease supersedes and cancels any
and all prior negotiations, arrangements, correspondence, communications,
agreements and understandings, if any, whether oral or written, between
Sublessor and Sublessee with respect to the subject matter of this Sublease, and
none of the foregoing shall be used to interpret this Sublease. No amendment or
modification of this Sublease shall be binding or valid unless expressed in
writing and executed and delivered by Sublessor and Sublessee.

 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
hereinabove written.



 



5 

 

 



  SUBLESSOR:         STANDISH MANAGEMENT, LLC         By: /s/ Judy Tyler        
Title: Managing Director         Date: May 3, 2017         SUBLESSEE:        
OPIANT PHARMACEUTICALS, INC         By: /s/ Dr. Roger Crystal         Title:
Chief Executive Officer         Date: May 29, 2017



 



6 

 

 

[image_001.jpg]

 

Mr. Roger Crystal

CEO

Opiant Pharmaceuticals, Inc.

201 Santa Monica Blvd

Santa Monica, CA 90401

 

Re: Sublease dated as of May 3, 2017 (the “Sublease”) between Standish
Management, LLC (“Sublessor”) and Opiant Pharmaceuticals, Inc. (“Sublessee”)

 

Dear Roger:

 

Reference is hereby made to the Sublease. All capitalized terms used herein and
not defined shall have the meaning given to them in the Sublease. This letter
agreement confirms the following:

 

1. Term. The Term of the Sublease shall commence on August 1, 2017 with respect
to the Subleased Premises consisting of Office 505, Office 518, Office 519 and
Office 520.

 

2. Rent Amount for August. The Rent to be paid by Sublessee to Sublessor for the
month of August 2017 shall be $5000. This August 2017 Rent payment shall be paid
on August 1, 2017.

 

3. No Other Amendments. Except as expressly amended in this letter agreement,
the Sublease shall remain in full force and effect as written.

 

Please indicate your acceptance of the terms of this letter agreement by signing
in the space provided below and returning this letter agreement to me. Thank
you.

 

  Very truly yours,         STANDISH MANAGEMENT, LLC               By /s/ Judy
Tyler     Judy Tyler     Managing Director

 

ACCEPTED & AGREED

 

OPIANT PHARMACEUTICALS, INC.

 

 

By /s/ Dr. Roger Crystal     Roger Crystal     CEO  

 



201 Santa Monica Blvd · Suite 500 · Santa Monica, CA · 90401 · 415.273.6810 ·
www.standishmanagement.com



 



 



 

 

 

